ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Reasons for allowance
4/20/2021 claims 1, 5-7, 10, 14-16, 19 and 21-31 are allowed for the reasons of record and as summarized here.  (Claims 2-4, 8-9, 11-13, 17-18 and 20 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as cited on the 11/30/2017 IDS as well as art found in the search results, either individually or in obvious combination, does not teach the recited combination of pharmaceutical and disease expression data, analyses and pharmaceutical testing.  Additionally, Applicant's 2/12/2021 remarks at §XIV further supported the withdrawal of the 103 rejection.

Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2B regarding an additional element which integrates the JE. The recited "testing" of the particularly selected candidate pharmaceuticals demonstrates integration of the JE. While the recited testing assays may be conventional, testing of the particularly selected candidates would not have been conventional.
Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631